CARMODY, Chief Justice. Petitioner seeks a review of the decision of the Board of Bar Examiners, denying his application for admission to the New Mexico State Bar upon motion. Except for the difference of name, the excerpt of the minutes of the Board of Bar Examiners is identical with that set out in the opinion in Rask v. Board of Bar Examiners, 75 N.M. 617, 409 P.2d 256. Following graduation from Marquette University in 1951 with a degree of LL.B., petitioner was admitted to practice before the Supreme Court of Wisconsin and, from March 1951 until September 1964, he generally held himself out as an attorney and actively and continuously practiced law in West Allis (a suburb of Milwaukee), Wisconsin. It appears that the applicant is in all respects qualified to become a member of the New Mexico Bar and is of good moral character. For the reasons stated in Rask, the decisión of the Board of Bar Examiners is reversed, and petitioner’s motion for admission will be granted. It is so ordered. CHAVEZ, NOBLE, MOISE, and COMPTON, JJ., concur.